Citation Nr: 0014850	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-19 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an abnormal 
electrocardiogram (ECG).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

5.  Entitlement to service connection for a hiatal hernia.

6.  Entitlement to service connection for the residuals of 
the removal of cysts.

7.  Entitlement to service connection for a mass on the left 
scalp.

8.  Entitlement to service connection for a mass on the left 
posterior neck.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to July 
1995.

This appeal arose from a June 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), has held that if a 
claimant for VA benefits fails to submit a well grounded 
claim, VA is under no duty to assist the claimant "in 
developing the facts pertinent to the claim."  38 U.S.C.A. 
§ 5107(a); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1996).  The veteran's 
representative contends that, subsequent to the Court's 
decisions pertaining to this issue, the VA expanded its duty 
to assist the veteran in developing evidence to include the 
situation in which the veteran has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, Para.1.03(a), and Part IV, Chapter 2, 
Para.2.10(f) (1996).  The veteran's representative further 
contends that the M21-1 provisions indicate that the claim 
must be fully developed prior to determining whether the 
claim is well grounded, and that this requirement is binding 
on the Board.  The Board, however, is required to follow the 
precedent opinions of the Court.  38 U.S.C.A. § 7269; see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9, prior to determining 
that a claim is not well grounded.  See Morton v. West, No. 
96-1517 (U. S. Vet. App. July 14, 1999)  The Board is not 
bound by an administrative issuance that is in conflict with 
binding judicial decisions, and the Court's holdings on the 
issue of the VA's duty to assist in connection with the well 
grounded claim determination are quite clear.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. § 19.5.  The 
Board has determined, therefore, that, in the absence of a 
well grounded claim, the VA has no duty to assist the veteran 
in developing his case.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from hypertension, an abnormal ECG, headaches, 
GERD, a hiatal hernia, the residuals of cyst removals, a left 
scalp mass or a left posterior neck mass which can be related 
to his period of service.


CONCLUSION OF LAW

The veteran has not presented evidence of well grounded 
claims for service connection for hypertension, an abnormal 
ECG, headaches, GERD, a hiatal hernia, the residuals of cyst 
removals, a left scalp mass or a left posterior neck mass.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  For the showing of a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b) (1999).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the 
condition is observed during service or any 
applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to 
that symptomatology.  

Savage, supra, at 498. 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Initially, the Board of Veterans' Appeals (Board) must 
determine whether the veteran has submitted a well grounded 
claim as required by 38 U.S.C.A. § 5107(a) (West 1991).  A 
well grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the inservice 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether the claims are well 
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995) and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claims are plausible.  

Hypertension

A review of the veteran's service medical records failed to 
show any complaints of or treatment for essential 
hypertension.  During a VA examination conducted between 
April and May 1998, his blood pressure readings were noted to 
be 140/90, 133/82 and 136/88.  Labile hypertension was 
diagnosed.

The evidence shows a current diagnosis of labile hypertension 
made during the April to May 1998 VA examination.  However, 
there is no evidence that hypertension was present in 
service; nor is there any indication that this disorder was 
present to a compensable degree within one year of his 
separation from active duty.  There is also no opinion 
relating his currently diagnosed labile hypertension to 
service.  Therefore, the veteran has failed to establish the 
basic elements of a well grounded claim for service 
connection for hypertension.


An abnormal ECG

The veteran's service medical records noted that an ECG 
conducted in April 1973 was normal.  Tests performed on May 
6, 1987 and November 1, 1993 showed sinus bradycardia; 
otherwise, the tests were within normal limits.  

The veteran was afforded a VA examination between April and 
May 1998.  The cardiovascular evaluation noted that his heart 
displayed a regular rate and rhythm, without murmurs or 
gallop.  The ECG was normal.

The evidence of record revealed that sinus bradycardia was 
noted in service on two occasions.  However, the VA 
examination conducted between April and May 1998 had included 
a normal ECG.  Therefore, there is no current disability 
present for which service connection could be granted.  As a 
consequence, the veteran has failed to establish that he has 
presented evidence of a well grounded claim for service 
connection for an abnormal ECG.


Headaches

The veteran's service medical records revealed that during a 
submarine duty examination conducted on November 1, 1993, he 
complained of headaches over the past two months.  They had 
begun on the right side, but were now present on the left.  
There was no accompanying change in vision nor was there any 
vomiting.

The veteran was examined by VA between April and May 1998.  
He indicated that he experienced headaches two to three times 
per week.  These would start in the frontal area and would 
radiate to the back of the head and neck.  They were 
throbbing in nature and would last anywhere from half an hour 
to three hours.  They were not prostrating and he denied 
nausea, vomiting, photophobia and an aura.  The neurological 
evaluation was negative.  The diagnosis was muscle tension 
headache.

In the instant case, it is noted that the veteran did 
complain of a headache in service in November 1993.  
Therefore, the evidence appears to suggest the presence of a 
"disease" in service.  The evidence also suggests the 
presence of a current disability, that is, muscle tension 
headaches.  However, the question arises as to whether the 
"disease" noted in service resulted in the development of a 
"chronic" condition.  After a careful review of the 
evidence of record, it is found that the evidence of record 
does not support a finding of chronicity in this case.  The 
veteran suffered from one complaint of a headache in service 
in 1993.  There was no further reference to headaches in the 
remainder of the service medical records and no mention was 
made of this condition until 1998, some three years after his 
discharge.  Moreover, there is no opinion which relates his 
current complaints to the one made in service.  This evidence 
argues against a finding of chronicity.  Finally, the veteran 
is not competent, as a layperson, to state that he suffers 
from a chronic condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case indicated that a condition 
(headache) was present in service.  However, the record did 
not include evidence of continuity of symptomatology which 
could be related to his presently diagnosed muscle tension 
headaches.  Therefore, it is found that the veteran's claim 
for service connection for headaches is not well grounded.



GERD

The veteran's service medical records did not show any 
complaints of or treatment for GERD.  An upper 
gastrointestinal series (UGI) performed in November 1985 did 
not find this disorder, although a hiatal hernia was felt to 
possibly exist.

The veteran was examined by VA between April and May 1998.  
He referred to having heartburn at least twice a day, which 
required the use of TUMS for relief.  He denied regurgitation 
and he noted that his heartburn would worsen after meals.  
There was no recurrence during sleep.  His abdomen was soft 
and depressible with good peristalsis.  The diagnosis was 
GERD.

In this case, the evidence shows the existence of a current 
disability, that is, GERD.  However, there is no evidence 
that suggests that this condition was present in service, nor 
is there any objective evidence indicating a relationship 
between the current disability and the veteran's period of 
service.  Therefore, it is found that a well grounded claim 
for service connection for GERD has not been established.


Hiatal hernia

The veteran's service medical records revealed that he had 
complained on October 24, 1985 of heartburn of three to four 
months duration.  An UGI performed on November 20, 1985 
showed a small sliding hiatal hernia demonstrated only during 
straining maneuvers in the recumbent position.  

The veteran was examined by VA between April and May 1998.  
He complained that he suffered from heartburn at least twice 
a day, although he denied symptoms of regurgitation.  His 
abdomen was soft and depressible.  The veteran denied ever 
having a hiatal hernia.  The diagnosis was hiatal hernia.  No 
UGI was performed to confirm this diagnosis.

The evidence shows that a small sliding hiatal hernia was 
seen in service, thus suggesting the presence of a 
"disease" in service.  There is also some evidence 
suggesting the presence of a hiatal hernia at the time of the 
1998 VA examination, thus indicating the existence of a 
current disability.  However, the question arises as to 
whether the disease noted in service resulted in the 
development of a "chronic" condition.  After a careful 
review of the evidence of record, it is found that chronicity 
has not been established.  While a small hiatal hernia was 
suggested in 1985, there were no complaints made concerning 
this disorder between that date and the VA examination 
conducted in 1998.  Moreover, the veteran is not competent, 
as a layperson, to state that he developed a chronic 
condition the result of the "disease" noted in service.  
See Espiritu, supra.  There has been no objective evidence of 
record submitted that clearly establishes that a hiatal 
hernia currently exists or that, if it does, that it is 
related to the condition noted in service.  

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
A hiatal hernia was noted in service, thus indicating that a 
condition was observed during service.  However, there is no 
evidence of continuity of symptomatology after service to 
which to relate any present condition.

As a consequence, it is found that the veteran has failed to 
establish a well grounded claim for service connection for a 
hiatal hernia.


Residuals of the removal of cysts

The veteran's service medical records indicated that in 
January 1992 and January 1993, he had small cysts in the 
scalp.  There were excised in March 1993.  

VA examined the veteran between April and May 1998.  This 
examination did not refer to any residuals related to the 
inservice excision of cysts on the scalp.

The evidence shows that the veteran had cysts removed from 
his scalp in service, thus indicating the presence of an 
"injury or disease" in service.  However, the VA 
examination performed between April and May 1998 referred to 
no residual disability resulting from the removal of these 
cysts.  Therefore, there is no objective evidence of the 
presence of a current disability for which service connection 
could be granted.  As a consequence, a well grounded claim 
has not been established.


Subcutaneous mass on the left scalp

The veteran's service medical records indicated that cysts 
were removed from his scalp in 1993.  No further recurrence 
was referred to.

Between April and May 1998, the veteran was examined by VA.  
A one cm. subcutaneous mass was found on the left scalp.  
This cyst was nontender on palpation and there was no 
ulceration, exfoliation or crusting.  The diagnosis was 
inclusion cyst on the left scalp.

The evidence of record does not indicate that this left scalp 
inclusion cyst was present in service.  While a current 
disability has been established, he has presented no 
objective evidence of a relationship between this cyst and 
his period of service.  Therefore, it is found that the 
veteran has failed to present evidence of a well grounded 
claim for a left scalp cyst.


Left posterior neck cyst

A review of the veteran's service medical records reveals no 
complaints of or treatment for a neck cyst.  The VA 
examination conducted between April and May 1998 found a 
epidermal inclusion cyst on the left posterior neck.

The evidence clearly shows the existence of a current 
disability, namely a left neck inclusion cyst.  However, 
there is no indication that this cyst was present in service, 
nor is there any objective evidence of a relationship between 
this cyst and his period of service.  Given this evidence, it 
is found that the veteran has failed to present evidence of a 
well grounded claim for service connection for a cyst of the 
left posterior neck.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for hypertension, an abnormal ECG, 
headaches, GERD, a hiatal hernia, the residuals of cyst 
removals, a left scalp mass or a left posterior neck mass is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

